
	
		II
		112th CONGRESS
		1st Session
		S. 1650
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2011
			Mr. Crapo (for himself,
			 Mr. Johanns, Mr. Shelby, Mr.
			 Vitter, Mr. Toomey,
			 Mr. Moran, and Mr. Kirk) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To provide for the orderly implementation of the
		  provisions of title VII of the Dodd-Frank Wall Street Reform and Consumer
		  Protection Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dodd-Frank Improvement Act of
			 2011.
		2.Dodd-Frank
			 improvements regarding regulation of derivatives
			(a)EstablishmentSection 4 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78d) is amended by adding at the end the following:
				
					(j)Office of
				derivatives
						(1)Office
				establishedThere is established within the Commission the Office
				of Derivatives (referred to in this subsection as the
				Office)—
							(A)to administer the
				rules of the Commission with respect to security-based swaps and, as necessary,
				to make recommendations to the Commission for new rules or changes to existing
				rules with respect to security-based swaps;
							(B)to coordinate
				oversight of the market for swaps and security-based swaps, participants in
				that market, and infrastructure providers for that market with other relevant
				domestic and international regulators; and
							(C)to monitor
				developments in the market for swaps and security-based swaps.
							(2)Director of the
				officeThe head of the Office shall be the Director, who shall
				report to the Director of the Division of Trading and Markets and the Director
				of Risk, Strategy, and Financial Innovation.
						(3)Staffing
							(A)In
				generalThe Office shall be staffed by persons transferred in
				accordance with subparagraph (B), including persons having knowledge of and
				expertise in the uses for, trading in, execution of, and clearing of swaps and
				security-based swaps.
							(B)TransfersThe
				Director of the Office of Derivatives, the Director of the Division of Trading
				and Markets, the Director of Risk, Strategy, and Financial Innovation, and the
				Director of the Office of Compliance, Inspections, and Examinations shall
				jointly identify employees to be transferred from the Division of Trading and
				Markets, the Division of Risk, Strategy, and Financial Innovation, and the
				Office of Compliance, Inspections, and Examinations, respectively, to the
				Office of Derivatives, in numbers sufficient to carry out fully the
				requirements of this subsection.
							(4)EnforcementThe
				Division of Enforcement shall consult with the Office before presenting a
				recommendation with respect to security-based swaps to the Commission.
						(5)Inspections and
				examinationsA representative of the Office shall be afforded the
				opportunity to participate in any inspection or examination of a security-based
				swap dealer, major security-based swap participant, security-based swap data
				repository, or clearing agency that clears security-based swaps.
						(6)Annual
				reportOn or before the date that is one year after the Office is
				established and annually thereafter, the Director shall submit to the Chairman
				and publish on the public website of the Commission a report that describes the
				activities of the Office during the preceding year, and the developments in the
				swaps and security-based swaps market.
						
			(b)Orderly
			 implementation of derivatives provisions
				(1)Review of
			 regulatory authoritySection
			 712 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C.
			 8302) is amended—
					(A)in each of
			 subsections (a)(3) and (e), by striking 360 each place that term
			 appears and inserting 720; and
					(B)by adding at the
			 end the following:
						
							(g)Orderly
				implementation schedule
								(1)In
				generalNot later than December 31, 2011, the Commodity Futures
				Trading Commission, the Securities and Exchange Commission, and the prudential
				regulators shall jointly, pursuant to the notice and comment requirements
				contained in title 5, United States Code, adopt an implementation schedule for
				this title.
								(2)Schedule
				contentSuch implementation schedule shall—
									(A)set forth a
				schedule for the publication of final rules required by this title, except
				that, unless otherwise specifically provided by a provision of this title, the
				rules required by subsection (d)(1) shall be adopted before any other required
				rules;
									(B)set forth a
				schedule for the effective dates for provisions of this title, including
				provisions that require a rulemaking and provisions that do not require a
				rulemaking;
									(C)take into
				consideration—
										(i)a
				quantitative analysis of the effects of this title on United States economic
				growth and job creation;
										(ii)the implications
				of this title for cross-border activity by, and international competitiveness
				of, United States financial institutions, companies, and investors;
										(iii)whether and how
				the definitional, clearing, trading, reporting, recordkeeping, real-time
				reporting, registration, capital, margin, business conduct, position limits and
				other requirements of this title work together, and how they affect market
				depth and liquidity; and
										(iv)the implications
				of any lack of harmonization by the Securities and Exchange Commission, the
				Commodity Futures Trading Commission, and the prudential regulators with
				respect to the timing and the substance of their rules.
										(h)Orderly
				implementation authorityNotwithstanding any other provision of
				law, the Commodity Futures Trading Commission, the Securities and Exchange
				Commission and the prudential regulators, by rule, regulation, or order, may
				conditionally or unconditionally exempt any person, swap, security-based swap,
				activity, or transaction, or any class or classes of persons, swaps,
				security-based swaps, activities, or transactions, from any provision or
				provisions of this title administered thereby, or any rule or regulation
				thereunder, to the extent that such exemption is necessary or appropriate in
				the public interest and is in furtherance of the objectives of this title, such
				as the orderly implementation and international harmonization of the timing and
				substance of derivatives regulatory
				reform.
							.
					(2)Effective
			 datesTitle VII of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act (Public Law 111–203, 124 Stat. 1641) is amended—
					(A)in section 754 (7
			 U.S.C. 7a note), by striking the later of and all that follows
			 through the period and inserting the dates specified in the
			 implementation schedule adopted pursuant to section 712(g).; and
					(B)in section 774
			 (15 U.S.C. 77b note), by striking the later of and all that
			 follows through the period and inserting the dates specified in the
			 implementation schedule adopted pursuant to section 712(g)..
					(c)Clarification
			 of end user status
				(1)End users of
			 swaps
					(A)Margin
			 requirementsSection 4s(e) of the Commodity Exchange Act (7
			 U.S.C. 6s(e)), as added by section 731 of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act, is amended by adding at the end the following:
						
							(4)Applicability
				with respect to counterpartiesThe margin requirements of this
				subsection shall not apply to a swap in which one of the counterparties is
				not—
								(A)a swap dealer or
				major swap participant;
								(B)an investment
				fund that—
									(i)has issued
				securities (other than debt securities) to more than 5 unaffiliated
				persons;
									(ii)would be an
				investment company (as defined in section 3 of the Investment Company Act of
				1940 (15 U.S.C. 80a–3)) but for paragraph (1) or (7) of subsection (c) of that
				section; and
									(iii)is not
				primarily invested in physical assets (including commercial real estate)
				directly or through an interest in an affiliate that owns the physical
				assets;
									(C)a regulated
				entity, as defined in section 1303 of the Federal Housing Enterprises Financial
				Safety and Soundness Act of 1992 (12 U.S.C. 4502); or
								(D)a commodity pool
				that is predominantly invested in any combination of commodities, commodity
				swaps, commodity options, or commodity futures.
								(5)Margin
				transition rulesSwaps entered into before the date on which
				final rules under section 712(e) of the Dodd-Frank Wall Street Reform and
				Consumer Protection Act (15 U.S.C. 8302(e)) become effective shall be exempt
				from the margin requirements under this
				subsection.
							.
					(B)Major swap
			 participantSection 1a(33)(A) of the Commodity Exchange Act (7
			 U.S.C. 1a(33)(A)) is amended by striking clause (ii) and inserting the
			 following:
						
							(ii)whose
				outstanding swaps create substantial net uncollateralized coun­ter­par­ty
				exposure that could have serious adverse effects on the financial stability of
				the United States banking system or financial markets;
				or
							.
					(C)Effective
			 dateThe amendments made by subsection (a) shall have the same
			 effective date as provided in section 754 of the Dodd-Frank Wall Street Reform
			 and Consumer Protection Act, as amended by section 1(b) of this Act.
					(2)End users of
			 security-based swaps
					(A)Margin
			 requirementsSection 15F(e) of the Securities Exchange Act of
			 1934 (15 U.S.C. 780–10(e)), as added by section 764 of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act, is amended by adding at the end the
			 following:
						
							(4)Applicability
				with respect to counterpartiesThe margin requirements of this
				subsection shall not apply to a security-based swap in which one of the
				counterparties is not—
								(A)a security-based
				swap dealer or major security-based swap participant;
								(B)an investment
				fund that would be an investment company (as defined in section 3 of the
				Investment Company Act of 1940 (15 U.S.C. 80a–3)), but for paragraph (1) or (7)
				of section 3(c) of that Act (15 U.S.C. 80a–3(c)), that is not primarily
				invested in physical assets (including commercial real estate) directly or
				through interest in its affiliates that own such assets;
								(C)a regulated
				entity, as defined in section 1303 of the Federal Housing Enterprises Financial
				Safety and Soundness Act of 1992 (12 U.S.C. 4502); or
								(D)a commodity pool
				that is predominantly invested in any combination of commodities, commodity
				swaps, commodity options or commodity futures.
								(5)Margin
				transition rulesSecurity-based swaps entered into before the
				date on which final rules under section 712(e) of the Dodd-Frank Wall Street
				Reform and Consumer Protection Act become effective are exempt from the margin
				requirements of this
				subsection.
							.
					(B)Major
			 security-based swap participantSection 3(a)(67)(A)(ii)(II) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(67)(A)(ii)(II)), is
			 amended to read as follows:
						
							(II)whose
				outstanding security-based swaps create substantial net uncollateralized
				counterparty exposure that could have serious adverse effects on the financial
				stability of the United States banking system or financial
				markets;
							.
					(C)Effective
			 dateThe amendments made by this paragraph shall have the same
			 effective date as provided in section 774 of the Dodd-Frank Wall Street Reform
			 and Consumer Protection Act, as amended by this Act.
					(d)Treatment of
			 affiliate transactionsTitle
			 VII of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C.
			 8301 et seq.) is amended by inserting after section 713 (15 U.S.C. the
			 following new section:
				
					713A.Treatment of
				affiliate transactions
						(a)In
				generalAn agreement, contract, or transaction that would
				otherwise be a swap or security-based swap, and that is entered into by a party
				that is controlling, controlled by, or under common control with its
				counterparty shall not be deemed to be a swap or
				security-based swap for purposes of this Act.
						(b)ReportingAll
				agreements, contracts, or transactions described in subsection (a) shall be
				reported to either a swap data repository, or, if there is no swap data
				repository that would accept such transaction reports, to the Commission
				pursuant to sections 729 and 766. within such time period as the Commission may
				prescribe by rule or
				regulation.
						.
			(e)International
			 competitiveness and harmonization
				(1)Study on
			 international swap regulationSection 719(c)(2) of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act (15 U.S.C. 8307(c)(2)) is
			 amended—
					(A)by striking
			 18 and inserting 30;
					(B)in subparagraph
			 (C), by striking and at the end;
					(C)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the
			 end the following:
						
							(E)an analysis of
				the progress of members of the Group of 20 and other countries toward
				implementing derivatives regulatory reform, including material differences in
				the schedule for implementation (as well as material differences in
				definitions, clearing, trading, reporting, registration, capital, margin,
				business conduct, and position limits) and their possible and likely effects on
				United States competitiveness, market liquidity, and financial
				stability.
							.
					(2)ApplicabilityThe
			 Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by
			 inserting after section 719 the following new section:
					
						719A.Applicability
							(a)In
				generalSubject to
				subsections (b) and (c), and notwithstanding any other provision of this title,
				no activities conducted outside of the United States between counterparties
				established under the laws of any jurisdiction outside of the United States
				(including a non-United States branch of a United States entity licensed and
				recognized under local law outside of the United States) shall be
				considered—
								(1)to have a direct and significant connection
				with activities in, or effect on, commerce of the United States;
								(2)to constitute a business within the
				jurisdiction of the United States; or
								(3)to constitute evasion of any provision of
				this title, unless those activities contravene such rules as may be adopted by
				the Commodity Futures Trading Commission and the Securities and Exchange
				Commission pursuant to subsection (b).
								(b)RulemakingAfter
				completing the report required by section 719(c)(2), the Commodity Futures
				Trading Commission and the Securities and Exchange Commission may jointly issue
				such rules as are necessary to prohibit transactions or activities, or classes
				of transactions or activities conducted outside of the United States that the
				agencies find—
								(1)have no valid
				business purpose;
								(2)are structured
				with the sole purpose of evading the requirements of this title; and
								(3)might reasonably
				be expected to have a serious adverse effect on the stability of the United
				States financial system.
								(c)ExceptionSubsection
				(a) shall not apply to any provision of this title prohibiting fraud or
				manipulation or any rule or regulation
				thereunder.
							.
				
